DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 18, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over DE102008023500 in view of Wilson (US 2,440,764).
Regarding claims 1 and 30-31, DE102008023500 discloses a pedestrian door system comprising: a door frame (Although not explicitly illustrated, Examiner notes that a frame is necessarily required for the door system of DE102008023500) comprising a frame strike side, a frame hinge side , and a frame sealing surface (Figure 2c, considered surface of frame the engages directly with element 10) that extends at least partially up each of the frame strike side and the frame hinge side; a threshold (Figure 3, element 5) configured to extend between the frame strike side and the frame hinge side, the threshold including a base (See Figure 3, consider portion of element 5 mounted to floor) configured to be secured to a floor surface and a threshold sealing surface (Figure 3, considered surface of elements 4/1-4/4), wherein the threshold has an overall height of no greater than 1/2 inch (See at least paragraph [0004] of translation; a door panel (Figure 2d, element 1) comprising a panel bottom side, a panel strike side, a panel hinge side, and a continuous gasket (See at least Figures 2d and 3, elements 3 and 10)  extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner.  
Although the continuous gasket of DE102008023500 (the combination of elements 3 and 10) is not explicitly shown as being a “one-piece continuous gasket”, Wilson teaches that it is known in the art to configure a door system comprising: a door frame (See Figures 1-3, considered at least element 11) comprising a frame strike side, a frame hinge side, and a frame sealing surface (Figure 3, considered at least element 13) that extends at least partially up each of the frame strike side and the frame hinge side; a threshold configured to extend between the frame strike side and the frame hinge side, the threshold (See Figures 1 and 2) including a base configured to be secured to a floor surface and a threshold sealing surface; a door panel (See at least Figures 1-3, considered at least elements 14 and 15) comprising a panel bottom side (Figure 1, element 14), a panel strike side, a panel hinge side, and a continuous one-piece gasket (Figure 3, element 20) extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge (Figure 1, element 66) configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous one- piece gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the continuous gasket of DE102008023500 (elements 3 and 10) such that it was “one-piece”, as taught by Wilson, since this would provide a singular, continuous gasket extending around the bottom and lower side portions of DE102008023500, which would reduce the number of assembly components for the door system of DE102008023500, as this would be beneficial for manufacturing purposes, and since a singular “one-piece” continuous gasket, as taught by Wilson would be aesthetically desirable to some consumers. Additionally, Examiner notes that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and manufacturing gaskets such that they are either constructed in “one-piece” or in multiple “pieces” would be considered an identified, predictable solution with a reasonable expectation of results, and therefore, manufacturing a gasket such that it is “one-piece” would produce no unexpected results.



Regarding claim 2, DE102008023500 discloses wherein the door frame further comprises a frame top side, and the frame sealing surface extends along an entirety of the frame strike side, the frame top side, and the frame hinge side, and wherein the door panel further comprises a panel top side, and the continuous gasket extends continuously along the entirety of the panel strike side, the panel top side, the panel hinge side, and the panel bottom side (See Figures 2a-3).  
Regarding claim 3, DE102008023500 discloses wherein the continuous gasket extends between 3 feet and 8 feet up each of the panel strike side and the panel hinge side (See Figures 2a-3).
Regarding claims 5 and 32, DE102008023500 discloses wherein the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch (See Figure 3).  
Regarding claims 6 and 33, DE102008023500 discloses wherein the threshold sealing surface extends vertically from the base (See Figure 3).  
Regarding claim 7, DE102008023500 discloses wherein the overall height of the threshold is vertically adjustable (See Figures 2c and 3, adjustment mechanism (threaded adjustment bolt and hardware) is shown but not explicitly labeled).  
Regarding claim 8, DE102008023500 discloses wherein the door panel further comprises a main panel and a door edge flange (Figure 2c, area of panel where element 10 is mounted), the door edge flange extending outwardly from the main panel wherein the continuous gasket is located adjacent to the door edge flange.
Regarding claim 18, DE102008023500 discloses wherein no gasket is attached to the threshold sealing surface (See Figure 3).
Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DE102008023500 in view of Wilson (US 2,440,764) and further in view of Panayides et al. (US 6,401,398) (hereinafter Panayides).
Regarding claim 19, DE102008023500 does not explicitly disclose wherein the continuous gasket comprises a bulb-type gasket with holes defined in a wet side wall of the continuous gasket, [the holes being configured to receive liquid and/or air into an interior space within the bulb- type gasket]*.  Panayides, however, teaches that it is known in the art to configure a seal member for a door system that includes a continuous, bulb-type gasket with holes (Figure 3, element 45, see at least column 5, lines 1-2) defined in a wet side wall of the continuous gasket, the holes being configured to receive liquid and/or air into an interior space within the bulb- type gasket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of DE102008023500 such that the gasket was configured as a bulb-type gasket with holes in combination with a drain, such as that disclosed by Panayides, as this would provide an improved water drainage system for the door system of DE102008023500, which would be found desirable by various users for the purposes of water mitigation. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a door system and gasket, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the door system and gasket disclosed by Panayides is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claim 24, DE102008023500 discloses a door system comprising: a door frame (Although not explicitly illustrated, Examiner notes that a frame is necessarily required for the door system of DE102008023500) comprising a frame first side, a frame second side, and a frame sealing surface (Figure 2c, considered surface of frame the engages directly with element 10) that extends at least partially up each of the frame first side and the frame second side; a threshold configured to extend between the frame first side and the frame second side, the threshold (Figure 3, element 5) including a base (See Figure 3, consider portion of element 5 mounted to floor) configured to be secured to a surface, and the threshold further including a threshold sealing surface (Figure 3, considered surface of elements 4/1-4/4); 29Docket No.: 56474.1004.1 a door panel (Figure 3, considered surface of elements 4/1-4/4) comprising a panel bottom side, a panel first side, a panel second side, and a panel sealing surface that extends along the panel bottom side and at least partially up each of the panel first side and the panel second side; and a gasket (See at least Figures 2d and 3, elements 3 and 10)  that comprises a bulb-type gasket , wherein the door panel is movable relative to the door frame between an open position and a closed position in which the gasket is positioned between the panel sealing surface of the door panel and the frame sealing surface of the door frame and between the panel sealing surface of the door panel and the threshold sealing surface of the threshold to create a liquid-tight seal.  
Although the continuous gasket of DE102008023500 (the combination of elements 3 and 10) is not explicitly shown as being a “one-piece continuous gasket”, Wilson teaches that it is known in the art to configure a door system comprising: a door frame (See Figures 1-3, considered at least element 11) comprising a frame strike side, a frame hinge side, and a frame sealing surface (Figure 3, considered at least element 13) that extends at least partially up each of the frame strike side and the frame hinge side; a threshold configured to extend between the frame strike side and the frame hinge side, the threshold (See Figures 1 and 2) including a base configured to be secured to a floor surface and a threshold sealing surface; a door panel (See at least Figures 1-3, considered at least elements 14 and 15) comprising a panel bottom side (Figure 1, element 14), a panel strike side, a panel hinge side, and a continuous one-piece gasket (Figure 3, element 20) extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge (Figure 1, element 66) configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous one- piece gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the continuous gasket of DE102008023500 (elements 3 and 10) such that it was “one-piece”, as taught by Wilson, since this would provide a singular, continuous gasket extending around the bottom and lower side portions of DE102008023500, which would reduce the number of assembly components for the door system of DE102008023500, as this would be beneficial for manufacturing purposes, and since a singular “one-piece” continuous gasket, as taught by Wilson would be aesthetically desirable to some consumers. Additionally, Examiner notes that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and manufacturing gaskets such that they are either constructed in “one-piece” or in multiple “pieces” would be considered an identified, predictable solution with a reasonable expectation of results, and therefore, manufacturing a gasket such that it is “one-piece” would produce no unexpected results.
Further, although the gasket of DE102008023500is not explicitly disclosed as being a gasket with holes defined in a wet side wall of the gasket, [the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket]*, Panayides teaches that it is known in the art to configure a gasket including a bulb-type gasket with holes defined in a wet side wall of the gasket, the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of DE102008023500such that the gasket was configured as a bulb-type gasket with holes in combination with a drain, such as that disclosed by Panayides, as this would provide an improved water drainage system for the door system of DE102008023500, which would be found desirable by various users for the purposes of water mitigation. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Claims 1-6, 8-15, 18, 25, 28, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Helton (US 2017/0022750) in view of Wilson (US 2,440,764).
Regarding claims 1 and 30-31, Helton discloses a pedestrian door system comprising: a door frame comprising a frame strike side, a frame hinge side (Figures 5A-5C, right and left element 49, also See Figures 13-14, elements 129 and 136) , and a frame sealing surface (Figures 5A-5C, considered surface abutting element 48) that extends at least partially up each of the frame strike side and the frame hinge side; a threshold (Figure 16, element 151) configured to extend between the frame strike side and the frame hinge side, the threshold including a base (Figure 16, area of element 154) configured to be secured to a floor surface and a threshold sealing surface (Figure 16, area of element 153); a door panel (See at least Figures 4-6 and 16, element 42 ) comprising a panel bottom side, a panel strike side, a panel hinge side, and a continuous gasket (See Figures 5A-5C, element 48, See Figures 12-17, elements 112, 122, 142, 153, 167)  extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner.  
Although Helton does not explicitly disclose that the threshold has an overall height of no greater than 1/2 inch, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold disclosed by Helton such that it has an overall height of no greater than 1/2 inch, since an overall height of no greater than 1/2 inch would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Although the continuous gasket of Helton is not explicitly shown as being a “one-piece continuous gasket”, Wilson teaches that it is known in the art to configure a door system comprising: a door frame (See Figures 1-3, considered at least element 11) comprising a frame strike side, a frame hinge side, and a frame sealing surface (Figure 3, considered at least element 13) that extends at least partially up each of the frame strike side and the frame hinge side; a threshold configured to extend between the frame strike side and the frame hinge side, the threshold (See Figures 1 and 2) including a base configured to be secured to a floor surface and a threshold sealing surface; a door panel (See at least Figures 1-3, considered at least elements 14 and 15) comprising a panel bottom side, a panel strike side, a panel hinge side, and a continuous one-piece gasket (Figure 3, element 20) extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge (Figure 1, element 66) configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous one- piece gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the continuous gasket of Helton  such that they were “one-piece”, as taught by Wilson, since this would provide a singular, continuous gasket extending around the bottom and lower side portions of Helton, which would reduce the number of assembly components for the door system of Helton, as this would be beneficial for manufacturing purposes, and since a singular “one-piece” continuous gasket, as taught by Wilson would be aesthetically desirable to some consumers. Additionally, Examiner notes that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and manufacturing gaskets such that they are either constructed in “one-piece” or in multiple “pieces” would be considered an identified, predictable solution with a reasonable expectation of results. 

Regarding claim 2, Helton discloses wherein the door frame further comprises a frame top side (Figure 12, element 110), and the frame sealing surface extends along an entirety of the frame strike side, the frame top side, and the frame hinge side (Figures 12-14, area of elements 112, 122, 142), and wherein the door panel further comprises a panel top side (Figure 12, element 113), and the continuous gasket extends continuously along the entirety of the panel strike side, the panel top side, the panel hinge side, and the panel bottom side (Figures 12-16, area of elements 112, 122, 142, 153).
Regarding claim 3, Helton discloses wherein the continuous gasket extends between 3 feet and 8 feet up each of the panel strike side and the panel hinge side (See Figures 11-16). 
Regarding claim 4, Although Helton does not explicitly disclose wherein all portions of the threshold configured to extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than 1:2, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Helton such that all portions of the threshold extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than 1:2, since a threshold extending at least 1/4 inch above the floor surface and having a rise:run ratio of no greater than 1:2 would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 5 and 32, Although Helton does not explicitly disclose wherein the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Helton such that the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, since a threshold sealing surface extending upwardly from the base by a vertical distance of no greater than 1/4 inch would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6 and 33, Helton discloses wherein the threshold sealing surface extends vertically from the base (See Figure 16).
Regarding claim 8, Helton discloses wherein the door panel further comprises a main panel (See Figure 11, considered central portion of door) and a door edge flange (See Figures 5A-5C, element 43, also See Figures 12-16, elements 114, 121, 141, 152), the door edge flange extending outwardly from the main panel, wherein the continuous gasket is located adjacent to the door edge flange.  
Regarding claim 9, Helton discloses wherein the main panel includes a dry side (interior side) and a wet side (exterior side, See at least paragraphs [0031-0032], “The door is hinged to open outwardly”), the door edge flange extending outwardly from the wet side of the main panel and the continuous gasket extending from the door edge flange toward the dry side of the main panel (See Figures 5A-6).
Regarding claim 10, Helton discloses wherein the door edge flange includes a wet side, and wherein the wet side of the door edge flange and the wet side of the main panel form a continuous, uninterrupted planar surface (See Figures 5A-5C, See Figures 11-16).
Regarding claim 11, Helton discloses wherein the wet side of the main panel comprises a sheet of metal (See at least paragraph [0031], “Door 42 may be insulated metal clad construction”) [that is hemmed to create the door edge flange]*
Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a door edge flange, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the door edge flange disclosed by Helton is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding claim 12, although Helton does not explicitly disclose wherein the wet side of the door edge flange and the wet side of the main panel are within 1/ 16 inch of flush with a wet side of the door frame when the door panel is in the closed position, it is clear from Figures 5A-5C that the flange is a low-profile configuration, and therefore Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door assembly of Helton such that the wet side of the door edge flange and the wet side of the main panel are within 1/ 16 inch of flush with a wet side of the door frame when the door panel is in the closed position, since this dimensional configuration would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Helton discloses wherein the door frame comprises a stop surface (Figures 5A-5C, area of element 48) that is separate from the frame sealing surface, and wherein a dry side of the door panel is adjacent to the stop surface when the door panel is in the closed position.
Regarding claim 14, Helton discloses wherein the door hinge comprises a hinge leaf that extends beyond the door edge flange and attaches to the main panel (Figure 5C, element 46A is shown to extend beyond element 48).  
Regarding claim 15, Helton discloses wherein the door hinge comprises a flexible hinge leaf (Figure 5C, element 46A is necessarily “flexible” to enable proper functionality of the door system)
Regarding claim 18, Helton discloses wherein no gasket is attached to the threshold sealing surface (See figure 16, element 153 is “attached” to element 152).  
Regarding claim 25, Helton discloses wherein the gasket is attached to the door panel along the panel sealing surface (See Figures 5A-5C).
Regarding claim 28, Helton discloses a door hinge (Figures 5A-5C, element 46A) configured to hingedly couple the panel first side of the door panel to the frame first side of the door frame and to facilitate hinged movement of the door panel between the open position and the closed position.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Helton (US 2017/0022750) in view of Wilson (US 2,440,764) and further in view of McGough et al. (US 5,517,788) (hereinafter McGough).
Regarding claim 7, Although Helton does not explicitly disclose wherein the overall height of the threshold is vertically adjustable, McGough teaches that it is known in the art to configure a door system including a vertically adjustable threshold with a water-tight seal (See Abstract, See at least Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Helton such that the overall height of the threshold is vertically adjustable, as taught by McGough, since a vertically adjustable threshold with a water-tight seal would function as intended for the door system of Helton, and improve the overall functionality and versatility of the door assembly by allowing the threshold to adjusted vertically to provide a better sealing interface with the door, which would be beneficial in the event that the installation surface was not level, various misalignment, etc. 

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Helton (US 2017/0022750) in view of Wilson (US 2,440,764) and further in view of Panayides et al. (US 6,401,398) (hereinafter Panayides).
Regarding claim 19, Helton does not explicitly disclose wherein the continuous gasket comprises a bulb-type gasket with holes defined in a wet side wall of the continuous gasket, the holes being configured to receive liquid and/or air into an interior space within the bulb- type gasket.  Panayides, however, teaches that it is known in the art to configure a seal member for a door system that includes a continuous, bulb-type gasket with holes (Figure 3, element 45, see at least column 5, lines 1-2) defined in a wet side wall of the continuous gasket, [the holes being configured to receive liquid and/or air into an interior space within the bulb- type gasket]*. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Helton such that the gasket was configured as a bulb-type gasket with holes in combination with a drain, such as that disclosed by Panayides, as this would provide an improved water drainage system for the door system of Helton, which would be found desirable by various users for the purposes of water mitigation. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claim 24, Helton discloses a door system comprising: a door frame (Figures 5A-5C, at least right and left element 49, also See Figures 13-14, elements 129 and 136) comprising a frame first side, a frame second side, and a frame sealing surface (Figures 5A-5C, considered surface abutting element 48) that extends at least partially up each of the frame first side and the frame second side; a threshold configured to extend between the frame first side and the frame second side, the threshold (Figure 16, element 151) including a base configured to be secured to a surface, and the threshold further including a threshold sealing surface (Figure 16, area of element 153); 29Docket No.: 56474.1004.1 a door panel (See at least Figures 4-6 and 16, element 42) comprising a panel bottom side, a panel first side, a panel second side, and a panel sealing surface that extends along the panel bottom side and at least partially up each of the panel first side and the panel second side; and a gasket (See Figures 5A-5C, element 48, See Figures 12-17, elements 112, 122, 142, 153, 167) that comprises a bulb-type gasket , wherein the door panel is movable relative to the door frame between an open position and a closed position in which the gasket is positioned between the panel sealing surface of the door panel and the frame sealing surface of the door frame and between the panel sealing surface of the door panel and the threshold sealing surface of the threshold to create a liquid-tight seal (See Abstract).  
Although the continuous gasket of Helton is not explicitly shown as being a “one-piece continuous gasket”, Wilson teaches that it is known in the art to configure a door system comprising: a door frame (See Figures 1-3, considered at least element 11) comprising a frame strike side, a frame hinge side, and a frame sealing surface (Figure 3, considered at least element 13) that extends at least partially up each of the frame strike side and the frame hinge side; a threshold configured to extend between the frame strike side and the frame hinge side, the threshold (See Figures 1 and 2) including a base configured to be secured to a floor surface and a threshold sealing surface; a door panel (See at least Figures 1-3, considered at least elements 14 and 15) comprising a panel bottom side, a panel strike side, a panel hinge side, and a continuous one-piece gasket (Figure 3, element 20) extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge (Figure 1, element 66) configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous one- piece gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the continuous gasket of Helton  such that they were “one-piece”, as taught by Wilson, since this would provide a singular, continuous gasket extending around the bottom and lower side portions of Helton, which would reduce the number of assembly components for the door system of Helton, as this would be beneficial for manufacturing purposes, and since a singular “one-piece” continuous gasket, as taught by Wilson would be aesthetically desirable to some consumers. Additionally, Examiner notes that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and manufacturing gaskets such that they are either constructed in “one-piece” or in multiple “pieces” would be considered an identified, predictable solution with a reasonable expectation of results. Additinally, although the gasket of Helton is not explicitly disclosed as being a gasket with holes defined in a wet side wall of the gasket, [the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket]*, Panayides teaches that it is known in the art to configure a gasket including a bulb-type gasket with holes defined in a wet side wall of the gasket (Figure 3, element 45, see at least column 5, lines 1-2), the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Helton such that the gasket was configured as a bulb-type gasket with holes in combination with a drain, such as that disclosed by Panayides, as this would provide an improved water drainage system for the door system of Helton, which would be found desirable by various users for the purposes of water mitigation. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143


Claims 1-6, 15, 18, 20-23, 25-26, 28, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Header (US 2018/0163458) in view of Wilson (US 2,440,764).
Regarding claims 1 and 30-31, Header discloses a pedestrian door system comprising: a door frame (Figures 5-9, element 201) comprising a frame strike side, a frame hinge side, and a frame sealing surface that extends at least partially up each of the frame strike side and the frame hinge side; a threshold (Figures 7-11, element 201b)  configured to extend between the frame strike side and the frame hinge side, the threshold including a base configured to be secured to a floor surface and a threshold sealing surface; a door panel (Figures 5-11, element 200) comprising a panel bottom side, a panel strike side, a panel hinge side, and a continuous gasket (See at least Figures 6-10A, element 215) extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge (Figure 10A, element 206) configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner.  Although Header does not explicitly disclose that the threshold has an overall height of no greater than 1/2 inch, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold disclosed by Header such that it has an overall height of no greater than 1/2 inch, since an overall height of no greater than 1/2 inch would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Although the continuous gasket of Header  is not explicitly shown as being a “one-piece continuous gasket”, Wilson teaches that it is known in the art to configure a door system comprising: a door frame (See Figures 1-3, considered at least element 11) comprising a frame strike side, a frame hinge side, and a frame sealing surface (Figure 3, considered at least element 13) that extends at least partially up each of the frame strike side and the frame hinge side; a threshold configured to extend between the frame strike side and the frame hinge side, the threshold (See Figures 1 and 2) including a base configured to be secured to a floor surface and a threshold sealing surface; a door panel (See at least Figures 1-3, considered at least elements 14 and 15) comprising a panel bottom side, a panel strike side, a panel hinge side, and a continuous one-piece gasket (Figure 3, element 20) extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge (Figure 1, element 66) configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous one- piece gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the continuous gasket of Header such that they were “one-piece”, as taught by Wilson, since this would provide a singular, continuous gasket extending around the bottom and lower side portions of Header, which would reduce the number of assembly components for the door system of Header, as this would be beneficial for manufacturing purposes, and since a singular “one-piece” continuous gasket, as taught by Wilson would be aesthetically desirable to some consumers. Additionally, Examiner notes that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and manufacturing gaskets such that they are either constructed in “one-piece” or in multiple “pieces” would be considered an identified, predictable solution with a reasonable expectation of results. 

Regarding claim 2, Header discloses wherein the door frame further comprises a frame top side (See Figure 6), and the frame sealing surface extends along an entirety of the frame strike side, the frame top side, and the frame hinge side, and wherein the door panel further comprises a panel top side (See Figure 6), and the continuous gasket extends continuously along the entirety of the panel strike side, the panel top side, the panel hinge side, and the panel bottom side (See Figures 6-10B).
Regarding claim 3, Header discloses wherein the continuous gasket extends between 3 feet and 8 feet up each of the panel strike side and the panel hinge side (See Figures 6-10B, element 215 extends around the perimeter of the door panel).
Regarding claim 4, Although Header does not explicitly disclose wherein all portions of the threshold configured to extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than 1:2, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Header such that all portions of the threshold extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than 1:2, since a threshold extending at least 1/4 inch above the floor surface and having a rise:run ratio of no greater than 1:2 would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 5 and 32, Although Header does not explicitly disclose wherein the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Header such that the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, since a threshold sealing surface extending upwardly from the base by a vertical distance of no greater than 1/4 inch would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 6 and 33, Header discloses wherein the threshold sealing surface extends vertically from the base (See Figure 7, considered surface abutting element 215).  
Regarding claim 15, Header discloses wherein the door hinge comprises a flexible hinge leaf (Figure 10A, element 206).  
Regarding claim 18, Header discloses wherein no gasket is attached to the threshold sealing surface (Figure 7, no gasket is directly attached to element 217).  
Regarding claim 20, Header discloses wherein the door hinge is configured to facilitate hinged movement of the door panel relative to the door frame about a hinge axis that is located outwardly from an outermost extent of the door panel by at least 5/8 inch (See Figures 18 and 26-28, numerous hinge configurations are illustrated and at least elements 225 and 229 are considered to be located outwardly from an outermost extent of the door panel by at least 5/8 inch).  
Regarding claim 21, Header discloses wherein the frame sealing surface of the door frame comprises a frame gasket and/or the threshold sealing surface of the threshold comprises a threshold gasket (See at least Figures 6-10B, element 221 includes a gasket 215).  
Regarding claim 22, Header discloses a passive latching mechanism (See at least Figures 10B and 24, element 207b is considered to be a “passive latching mechanism”) configured to hold the door panel in the closed position without separate manual activation.  
Regarding claim 23, Header discloses wherein the frame strike side includes a center post (See configuration illustrated in Figures 15-17, element 205), the frame sealing surface extending at least partially up one side of the center post, the door frame including a second frame hinge side and a second frame sealing surface that extends at least partially up each of another side of the center post and the second frame hinge side (See Figures 15-17), and wherein the pedestrian door system further comprises: a second threshold configured to extend between the center post and the second frame hinge side (See Figures 15, 20, and 22), the second threshold having dimensions like those of the threshold (This configuration is illustrated in Figures 17-25), a second door panel comprising a second panel bottom side, a second panel strike side, a second panel hinge side, and a second continuous gasket extending continuously along the second panel bottom side and at least partially up each of the second panel strike side and the second panel hinge side (This configuration is illustrated in Figures 17-25), and a second door hinge configured to hingedly couple the second panel hinge side of the second door panel to the second frame hinge side of the door frame and to facilitate hinged movement of the second door panel relative to the door frame between a second open position and a second closed position in which the second continuous gasket of the second door panel seals against the second frame sealing surface of the door frame in a liquid-tight manner (This configuration is illustrated in Figures 17-25).  
Regarding claim 25, Header discloses wherein the gasket is attached to the door panel along the panel sealing surface (See Figures 31-41, element 215)
Regarding claim 26, Header discloses wherein the gasket is attached to the door frame along the frame sealing surface and to the threshold along the threshold sealing surface (See Figures 31-41, element 215).
Regarding claim 28, Header discloses a door hinge (Figures 33 and 36, element 206) configured to hingedly couple the panel first side of the door panel to the frame first side of the door frame and to facilitate hinged movement of the door panel between the open position and the closed position


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Header (US 2018/0163458) in view of Wilson (US 2,440,764) and further in view of McGough et al. (US 5,517,788) (hereinafter McGough).
Regarding claim 7, Although Header does not explicitly disclose wherein the overall height of the threshold is vertically adjustable, McGough teaches that it is known in the art to configure a door system including a vertically adjustable threshold with a water-tight seal (See Abstract, See at least Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Header such that the overall height of the threshold is vertically adjustable, as taught by McGough, since a vertically adjustable threshold with a water-tight seal would function as intended for the door system of Header, and improve the overall functionality and versatility of the door assembly by allowing the threshold to adjusted vertically to provide a better sealing interface with the door, which would be beneficial in the event that the installation surface was not level, etc. 

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Header (US 2018/0163458) in view of Wilson (US 2,440,764) and further in view of Panayides et al. (US 6,401,398) (hereinafter Panayides).
Regarding claim 19, Header does not explicitly disclose wherein the continuous gasket comprises a bulb-type gasket with holes defined in a wet side wall of the continuous gasket, [the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket]*.  Panayides, however, teaches that it is known in the art to configure a seal member for a door system that includes a continuous, bulb-type gasket with holes (Figure 3, element 45, see at least column 5, lines 1-2) defined in a wet side wall of the continuous gasket, the holes being configured to receive liquid and/or air into an interior space within the bulb- type gasket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Header such that the gasket was configured as a bulb-type gasket with holes in combination with a drain, such as that disclosed by Panayides, as this would provide an improved water drainage system for the door system of Header, which would be found desirable by various users for the purposes of water mitigation. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claim 24, Header discloses a door system comprising: a door frame (Figures 31-41, element 201) comprising a frame first side, a frame second side, and a frame sealing surface (See at least Figures 33 and 36, area of element 217) that extends at least partially up each of the frame first side and the frame second side; a threshold configured to extend between the frame first side and the frame second side, the threshold (Figures 34 and 37, element 201b) including a base configured to be secured to a surface, and the threshold further including a threshold sealing surface (Figures 34 and 37, element 217); 29Docket No.: 56474.1004.1 a door panel (Figures 31-41, at least elements 203 and 209) comprising a panel bottom side, a panel first side, a panel second side, and a panel sealing surface that extends along the panel bottom side and at least partially up each of the panel first side and the panel second side; and a gasket (Figures 31-41 element 215) that comprises a bulb-type gasket , wherein the door panel is movable relative to the door frame between an open position and a closed position in which the gasket is positioned between the panel sealing surface of the door panel and the frame sealing surface of the door frame and between the panel sealing surface of the door panel and the threshold sealing surface of the threshold to create a liquid-tight seal (See Figures 31-41).  
Although the continuous gasket of Header  is not explicitly shown as being a “one-piece continuous gasket”, Wilson teaches that it is known in the art to configure a door system comprising: a door frame (See Figures 1-3, considered at least element 11) comprising a frame strike side, a frame hinge side, and a frame sealing surface (Figure 3, considered at least element 13) that extends at least partially up each of the frame strike side and the frame hinge side; a threshold configured to extend between the frame strike side and the frame hinge side, the threshold (See Figures 1 and 2) including a base configured to be secured to a floor surface and a threshold sealing surface; a door panel (See at least Figures 1-3, considered at least elements 14 and 15) comprising a panel bottom side, a panel strike side, a panel hinge side, and a continuous one-piece gasket (Figure 3, element 20) extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge (Figure 1, element 66) configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous one- piece gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the continuous gasket of Header such that they were “one-piece”, as taught by Wilson, since this would provide a singular, continuous gasket extending around the bottom and lower side portions of Header, which would reduce the number of assembly components for the door system of Header, as this would be beneficial for manufacturing purposes, and since a singular “one-piece” continuous gasket, as taught by Wilson would be aesthetically desirable to some consumers. Additionally, Examiner notes that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and manufacturing gaskets such that they are either constructed in “one-piece” or in multiple “pieces” would be considered an identified, predictable solution with a reasonable expectation of results. 
Additionally, although the gasket of Header is not explicitly disclosed as being a gasket with holes defined in a wet side wall of the gasket, [the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket]*, Panayides teaches that it is known in the art to configure a gasket including a bulb-type gasket with holes defined in a wet side wall of the gasket, the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Header such that the gasket was configured as a bulb-type gasket with holes in combination with a drain, such as that disclosed by Panayides, as this would provide an improved water drainage system for the door system of Header, which would be found desirable by various users for the purposes of water mitigation. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143


Claims 1, 3-6, 8-15, 18, 25, 28, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2,440,764).
Regarding claims 1 and 30, Wilson discloses a pedestrian door system comprising: a door frame (See Figures 1-3, considered at least element 11) comprising a frame strike side, a frame hinge side, and a frame sealing surface (Figure 3, considered at least element 13) that extends at least partially up each of the frame strike side and the frame hinge side; a threshold configured to extend between the frame strike side and the frame hinge side, the threshold (See Figures 1 and 2) including a base configured to be secured to a floor surface and a threshold sealing surface; a door panel (See at least Figures 1-3, considered at least elements 14 and 15) comprising a panel bottom side, a panel strike side, a panel hinge side, and a continuous one-piece gasket (Figure 3, element 20) extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge (Figure 1, element 66) configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous one- piece gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner. Although Wilson does not explicitly disclose that the threshold has an overall height of no greater than 1/2 inch, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold disclosed by Wilson such that it has an overall height of no greater than 1/2 inch, since an overall height of no greater than 1/2 inch would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, it would have been an obvious matter of design choice to modify the art in this way, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.

Regarding claim 3, Wilson discloses herein the continuous gasket extends between 3 feet and 8 feet up each of the panel strike side and the panel hinge side.
Regarding claim 4, Although Wilson does not explicitly disclose wherein all portions of the threshold configured to extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than 1:2, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Wilson such that all portions of the threshold extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than 1:2, since a threshold extending at least 1/4 inch above the floor surface and having a rise:run ratio of no greater than 1:2 would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 5 and 32, Although Wilson does not explicitly disclose wherein the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Wilson such that the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, since a threshold sealing surface extending upwardly from the base by a vertical distance of no greater than 1/4 inch would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 6 and 33, Wilson discloses wherein the threshold sealing surface extends vertically from the base (See Figure 3).  
Regarding claim 8, Wilson discloses wherein the door panel further comprises a main panel and a door edge flange (Figure 3, element 17), the door edge flange extending outwardly from the main panel, wherein the continuous gasket is located adjacent to the door edge flange.  
Regarding claim 9, Wilson discloses wherein the main panel includes a dry side and a wet side, the door edge flange extending outwardly from the wet side of the main panel, and the continuous gasket extending from the door edge flange toward the dry side of the main panel.  
Regarding claim 10, Wilson discloses wherein the door edge flange includes a wet side, and wherein the wet side of the door edge flange and the wet side of the main panel form a continuous, uninterrupted planar surface (See Figures 1-3).
Regarding claim 11, Wilson discloses wherein the wet side of the main panel comprises a sheet of metal [that is hemmed to create the door edge flange]* (See Figures 1-3).  
Regarding claim 12, Wilson discloses wherein the wet side of the door edge flange and the wet side of the main panel are within 1/16 inch of flush with a wet side of the door frame when the door panel is in the closed position.
Regarding claim 13, Wilson discloses wherein the door frame comprises a stop surface (Figures 1-3, element 12) that is separate from the frame sealing surface, and wherein a dry side of the door panel is adjacent to the stop surface when the door panel is in the closed position.
Regarding claim 14, Wilson discloses wherein the door hinge comprises a hinge leaf that extends beyond the door edge flange and attaches to the main panel (See Figure 1).  
Regarding claim 15, Wilson discloses wherein the door hinge comprises a flexible hinge leaf (Figure 1, element 66).  
Regarding claim 18, Wilson discloses wherein no gasket is attached to the threshold sealing surface (See Figure 3).  
Regarding claim 20, Wilson discloses wherein the door hinge is configured to facilitate hinged movement of the door panel relative to the door frame about a hinge axis that is located outwardly from an outermost extent of the door panel by at least 5/8 inch.  
Regarding claim 25, Wilson discloses wherein the gasket is attached to the door panel along the panel sealing surface (See Figures 1-3)
Regarding claim 28, Wilson discloses a door hinge (Figures 33 and 36, element 206) configured to hingedly couple the panel first side of the door panel to the frame first side of the door frame and to facilitate hinged movement of the door panel between the open position and the closed position


Claims 1-6, 8-15, 18, 25, 28, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Butler, Jr. et al.  (US 2,060,608) (hereinafter Butler).
Regarding claims 1 and 30, Butler discloses a pedestrian door system comprising: a door frame (See Figures 1-3, see at least page 1, lines 25-35) comprising a frame strike side, a frame hinge side, and a frame sealing surface that extends at least partially up each of the frame strike side and the frame hinge side; a threshold configured to extend between the frame strike side and the frame hinge side, the threshold (See Figures 1-3) including a base configured to be secured to a floor surface and a threshold sealing surface; a door panel (See Figures 1-3, considered at least elements 10 and 11) comprising a panel bottom side, a panel strike side, a panel hinge side, and a continuous one-piece gasket (Figure 3, element 30) extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge (Figure 1, element 43) configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous one- piece gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner. Although Butler does not explicitly disclose that the threshold has an overall height of no greater than 1/2 inch, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold disclosed by Butler such that it has an overall height of no greater than 1/2 inch, since an overall height of no greater than 1/2 inch would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, it would have been an obvious matter of design choice to modify the art in this way, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.

Regarding claim 2, Butler discloses wherein the door frame further comprises a frame top side (See Figures 1-3), and the frame sealing surface extends along an entirety of the frame strike side, the frame top side, and the frame hinge side, and wherein the door panel further comprises a panel top side, and the continuous gasket extends continuously along the entirety of the panel strike side, the panel top side, the panel hinge side, and the panel bottom side (See Figures 1-3).  
Regarding claim 3, Butler discloses herein the continuous gasket extends between 3 feet and 8 feet up each of the panel strike side and the panel hinge side.
Regarding claim 4, Although Butler does not explicitly disclose wherein all portions of the threshold configured to extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than 1:2, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Butler such that all portions of the threshold extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than 1:2, since a threshold extending at least 1/4 inch above the floor surface and having a rise:run ratio of no greater than 1:2 would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 5 and 32, Although Butler does not explicitly disclose wherein the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Butler such that the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, since a threshold sealing surface extending upwardly from the base by a vertical distance of no greater than 1/4 inch would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 6 and 33, Butler discloses wherein the threshold sealing surface extends vertically from the base (See Figure 3).  
Regarding claim 8, Butler discloses wherein the door panel further comprises a main panel and a door edge flange (Figure 3, area of element 30’), the door edge flange extending outwardly from the main panel, wherein the continuous gasket is located adjacent to the door edge flange.  
Regarding claim 9, Butler discloses wherein the main panel includes a dry side and a wet side, the door edge flange extending outwardly from the wet side of the main panel, and the continuous gasket extending from the door edge flange toward the dry side of the main panel.  
Regarding claim 10, Butler discloses wherein the door edge flange includes a wet side, and wherein the wet side of the door edge flange and the wet side of the main panel form a continuous, uninterrupted planar surface (See Figures 1-3).
Regarding claim 11, Butler discloses wherein the wet side of the main panel comprises a sheet of metal [that is hemmed to create the door edge flange]* (See Figures 1-3).  
Regarding claim 12, Butler discloses wherein the wet side of the door edge flange and the wet side of the main panel are within 1/16 inch of flush with a wet side of the door frame when the door panel is in the closed position.
Regarding claim 13, Butler discloses wherein the door frame comprises a stop surface (Figures 1-3, element 14) that is separate from the frame sealing surface, and wherein a dry side of the door panel is adjacent to the stop surface when the door panel is in the closed position.
Regarding claim 14, Butler discloses wherein the door hinge comprises a hinge leaf that extends beyond the door edge flange and attaches to the main panel (See Figure 1).  
Regarding claim 15, Butler discloses wherein the door hinge comprises a flexible hinge leaf (Figure 1, element 43).  
Regarding claim 18, Butler discloses wherein no gasket is attached to the threshold sealing surface (See Figure 3).  
Regarding claim 20, Butler discloses wherein the door hinge is configured to facilitate hinged movement of the door panel relative to the door frame about a hinge axis that is located outwardly from an outermost extent of the door panel by at least 5/8 inch.  
Regarding claim 25, Butler discloses wherein the gasket is attached to the door panel along the panel sealing surface (See Figures 1-3)
Regarding claim 28, Butler discloses a door hinge (Figures 33 and 36, element 206) configured to hingedly couple the panel first side of the door panel to the frame first side of the door frame and to facilitate hinged movement of the door panel between the open position and the closed position


Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.
Regarding the argument “The amendment to claim 1 incorporates the limitation of claim 16. Similar corresponding amendments have also been made to independent claim 30”. Examiner disagrees, and notes that Applicants original claim 16 filed 6/25/2020 recites “wherein the continuous gasket comprises a one-piece gasket”.  However, Applicants corresponding claim limitation, added to claims 1 and 30 in amendment filed 7/21/2022 recites “a door panel comprising… a continuous one-piece gasket extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side”. Examiner notes that claiming that “the continuous gasket comprises a one-piece gasket”, and claiming “a continuous one-piece gasket”, are not the same thing. In other words, the claim limitations “a door panel comprising… a continuous one-piece gasket extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side” and “a door panel comprising… a continuous gasket extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side, wherein the continuous gasket comprises a one-piece gasket” do not require the same structure, since the continuous gasket could be comprised of multiple one-piece gaskets, due to the claim language “comprises”, which is not the same as requiring “a continuous one-piece gasket extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side”. Therefore, Examiner maintains that Applicant did not simply “incorporate the limitation of claim 16” into claim 1, and therefore, Applicant's amendment filed 7/21/2022 has necessitated the new grounds of rejection presented in this Office action.
Regarding the argument “This arrangement of elements involves significantly more than "forming in one piece an article which has formerly been formed in two pieces”. Examiner disagrees, and notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gasket of Header such that it is configured as a  “one-piece” continuous gasket, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and manufacturing gaskets such that they are either constructed in “one-piece” or in multiple “pieces” would be considered an identified, predictable solution with a reasonable expectation of results. Examiner additionally notes that such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.
Regarding the argument “Action for the disclosure of "a bulb-type gasket with holes," is directed to a sealing assembly for an aircraft fuselage. Thus, a person of ordinary skill would have no motivation to look to Panayides to improve the door system of claim 24”. Examiner disagrees and notes that art relied upon is analogous. The art is classified in the same area, and directed to sealing structures. Therefore, a person of ordinary skill in the art would have clear motivation to make the combination of claim 24 above.
Regarding the argument “The improved drainage of water from the gasket, as taught by Panayides, is contrary to the claimed subject matter of claim 24 and teaches away from the proposed combination with Helton”. Examiner disagrees, and notes that claim limitation of claim 24 reciting “the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket” does not teach away from the propose combination with Helton. Examiner further notes that a reference does not teach away if it merely expresses a general preference for an alternative invention but does not "criticize, discredit, or otherwise discourage" investigation into the invention claimed. In re Fulton, 391 F.3d 1195, 1201 (Fed.Cir.2004). Examiner additionally notes that the limitation “the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket” is an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a door system and gasket, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the door system and gasket disclosed by Panayides is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634